United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF RECLAMATION, Sacramento, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2364
Issued: June 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2009 appellant filed a timely appeal of a May 13, 2009 decision of the
Office of Workers’ Compensation Programs, denying merit review of her claim. The Board
notes that the record contains a January 15, 2009 merit decision of the Office denying her claim
for compensation. For decisions after November 18, 2008, a claimant must file an appeal with
the Board within 180 days of the Office decision.1 The September 21, 2009 appeal was not filed
within 180 days of the January 15, 2009 decision, therefore the Board does not have jurisdiction
over a merit decision of the Office.
ISSUE
The issue is whether the Office properly determined that appellant’s application for
reconsideration did not warrant merit review of the claim pursuant to 5 U.S.C. § 8128(a).

1

20 C.F.R. § 501.3(e) (2008). The time period may be extended for compelling circumstances, but no probative
evidence of compelling circumstances was presented.

FACTUAL HISTORY
On June 4, 2008 appellant, then a 40-year-old safety specialist, filed an occupational
disease or illness claim (Form CA-2) alleging that she sustained injuries causally related to her
federal employment. On the claim form she alleged stress from a hostile work environment
created by a supervisor and coworker. Appellant indicated that the stress had contributed to a
gluten allergy condition (celiac sprue). In a September 16, 2008 letter, she alleged that the stress
had led to a perforated ulcer on June 21, 2008.
The record contains a November 6, 2008 statement from appellant entitled an “EEO
[Equal Employment Opportunity] Formal Response” providing allegations of age, sex and
disability discrimination. Appellant also submitted medical evidence regarding her treatment for
celiac sprue and a laparotomy with partial distal gastrectomy performed on June 28, 2008. In a
July 10, 2008 report, the attending surgeon, Dr. David Rodriguez, noted that she had been taking
ibuprofen and given the pathology findings and history of ibuprofen use, the ulcer and
perforation were likely related to NSAID (nonsteroidal anti-inflammatory drugs) use.
By decision dated January 15, 2009, the Office denied the claim for compensation. It
found that no compensable work factors had been established. In addition, the Office noted that
the medical evidence indicated that the perforated ulcer was caused by medication.
On January 20, 2009 the Office received a January 13, 2009 letter from appellant
regarding her claim. Appellant discussed her allegations that she was not treated as a
professional by the supervisor and coworker.
On February 13, 2009 appellant requested reconsideration of her claim. She noted that
she had submitted a letter dated prior to the Office decision. Appellant also stated that the
“diagnosis” made by the Office was incorrect, as Dr. Rodriguez did not know her medical
history. She reiterated her belief that stress caused her perforated ulcer. With respect to
additional evidence, appellant submitted a witness statement dated February 13, 2009 from a
coworker, Darriel Caston, who stated that she had been a witness in his EEO claim. Mr. Caston
stated that appellant continued to be subject to retaliation for her participation in his EEO claim.
Appellant also submitted medical evidence, including diagnostic testing and an April 8, 2009
report from Dr. Neal Presant, an occupational medicine specialist, who stated that she suffered
from several conditions and recommended applying for Office of Personnel Management
disability. On March 30, 2009 appellant submitted a video recording of a dedication ceremony
with speakers that included a project engineer. She stated that the recording showed she was
given no credit being project manager.
By decision dated May 13, 2009, the Office found that the application for reconsideration
was insufficient to warrant merit review of the claim.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)

2

who receives an adverse decision.2 The employee shall exercise this right through a request to
the district office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”3
To require the Office to reopen a case for merit review under 5 U.S.C. § 8128(a), the
Office’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either “(1) shows that [the Office] erroneously applied or interpreted a specific
point of law; (2) advances a relevant legal argument not previously considered by [the Office]; or
(3) constitutes relevant and pertinent evidence not previously considered by [the Office].”4
Section 10.608(b) states that any application for review that does not meet at least one of the
requirements listed in section 10.606(b)(2) will be denied by the Office without review of the
merits of the claim.5
ANALYSIS
Appellant submitted a February 13, 2009 application for reconsideration, noting that she
had submitted a statement dated prior to the January 15, 2009 merit decision. Her January 13,
2009 letter was not received by the Office until January 20, 2009 and therefore it was not
considered by the Office in the merit decision. The January 13, 2009 statement does not
constitute new and relevant evidence, as it discusses generally appellant’s allegations without
providing probative evidence supporting a compensable work factor. The claim in this case was
denied on the grounds that there was no compensable work factor established.
Appellant also argued in her application for reconsideration that the Office had
improperly relied on the opinion of Dr. Rodriguez, who performed the June 28, 2008 surgery and
opined that the perforated ulcer was likely caused by anti-inflammatory medication. The Board
notes that she has claimed that she suffered stress at work and the stress contributed to the
perforated ulcer. In such a case appellant must first allege and substantiate a compensable work
factor.6 Once a compensable work factor is established, then the medical evidence is reviewed
on the issue of causal relationship between a diagnosed condition and the compensable work
factor.7 The January 15, 2009 decision reviewed the medical evidence only to illustrate that,
even if a compensable work factor had been established, Dr. Rodriguez did not support causal
relationship with employment.

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.605 (1999).

4

Id. at § 10.606(b)(2).

5

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

6

See, e.g., Doretha M. Belnavis, 57 ECAB 311 (2006). An administrative or personnel matter may be a
compensable factor of employment where the evidence discloses error or abuse by the employing establishment. Id.
7

Id.

3

The Board accordingly finds that appellant did not show the Office erroneously applied
or interpreted a specific point of law or advance a relevant legal argument not previously
considered by the Office. With respect to the submission of new evidence, the January 13, 2009
statement was not, as noted above, new and relevant evidence. Appellant submitted new medical
evidence, including diagnostic tests, but again the medical evidence is not relevant until a
compensable work factor is substantiated. A witness statement from coworker Mr. Caston made
a general allegation that she was subject to retaliation for being a witness in his EEO claim. The
witness did not provide specific and detailed evidence that constitutes relevant and pertinent
evidence regarding a compensable work factor. The video recording shows speakers at a
dedication ceremony which appellant asserts shows she was not given credit as being a project
manager. To the extent appellant is alleging error by the employing establishment, the video
does not provide pertinent evidence supporting a compensable work factor.
Appellant therefore is found not to have met any of the requirements of 20 C.F.R.
§ 606(b)(2). She did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit
relevant and pertinent evidence not previously considered by the Office. Pursuant to 20 C.F.R.
§ 608, the Office properly declined to reopen the case for merit review.
On appeal, appellant discusses the medical evidence and states that her case was mostly
decided by the report of Dr. Rodriguez. As noted above, the case was not decided on the
medical evidence but on the lack of a compensable work factor. The only issue before the Board
is whether the application for reconsideration met one of the requirements of 20 C.F.R.
§ 10.606(b)(2). For the reasons noted, the Board finds that appellant’s application did not
warrant merit review.
CONCLUSION
The Board finds that the Office properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review of the claim.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 13, 2009 is affirmed.
Issued: June 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

